Case 9:18-cv-80176-BB Document 347 Entered on FLSD Docket 12/20/2019 Page 1 of 13




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

      IRA KLEIMAN, as the personal representative               CASE NO.: 9:18-cv-80176-BB/BR
      of the Estate of David Kleiman, and W&K Info
      Defense Research, LLC

            Plaintiffs,

      v.

      CRAIG WRIGHT

            Defendant.

                   PLAINTIFFS’ REPLY IN SUPPORT OF ITS MOTION FOR
                           ATTORNEYS’ FEES (ECF NO. [303])

           Craig’s opposition rests on a deeply ironic proposition. Namely, stripped of its procedural

  objections and rate disputes, Craig asks this Court to conclude that Plaintiffs devoted too much

  effort to discovering and proving Craig’s own fraud on the Court.

            Plaintiffs will address each of Craig’s argument in turn. But a brief recap of the events that

  precipitated this motion, and the events that have transpired since the entitlement to fees was

  entered, is necessary to give proper context to Craig’s objections, and the replies thereto.

           On August 27, Judge Reinhart issued a 29-page Order on Plaintiffs’ Motion to Compel (the

  “Order”). ECF No. [277]. That Order flowed from Plaintiffs’ year-long attempt to obtain important

  discovery from Craig, and his attempts to resist that discovery. Specifically, Plaintiffs sought

  discovery on the bitcoin mined during the time Plaintiffs allege that Dave and Craig had a

  partnership.1 In other words, Plaintiffs sought through discovery to determine the fruits of the

  alleged partnership.2


  1
   In addition to the mining of bitcoin, the partnership also developed intellectual property.
  2
   Unfortunately, because Dave passed away in 2013, many of the facts at the core of this dispute
  need to be obtained by Plaintiffs through discovery from Craig.
                                                      1
Case 9:18-cv-80176-BB Document 347 Entered on FLSD Docket 12/20/2019 Page 2 of 13



         Craig resisted this discovery at every turn, initially through cognizable legal objections but

  ultimately through the use of forged documents and perjured testimony. As set forth in Judge

  Reinhart’s Order at pages 2-9, Craig objected to interrogatories seeking this discovery on the

  grounds that it was “irrelevant, grossly overbroad, unduly burdensome, harassing and oppressive,

  and not proportional to the needs of the case.” Id. at 3. Similarly, Craig objected to requests for

  documents related to the value of his cryptocurrency holdings on the grounds of “relevance, over-

  breadth3, harassment, and disproportionality.” Id. at 3-4. Craig did not argue then that answering

  the interrogatories or producing relevant document was impossible.

         These objections were fully litigated and ultimately overruled. But the Court did allow

  Craig to file a motion for protective order if he wanted to claim that the discovery was unduly

  burdensome. Id. at 5. Dr. Wright filed such a motion but did not actually claim undue burden – as

  Judge Reinhart stated:

         Although [Craig] makes the conclusory statement that it would be unduly
         burdensome to produce a list of his bitcoin holdings as of December 31, 2013, this
         conclusion is not supported by the facts. In essence, he does not argue undue
         burden. He argues impossibility. The argument that Dr. Wright is incapable of
         providing an accurate listing of his current or historical bitcoin holdings was never
         presented in any prior hearings before this Court, when the Court was crafting the
         scope of discovery.

  Id. at 7, quoting from ECF No. [166].

         Craig’s Motion was denied and he was ordered to produce the information supporting his

  new claim of impossibility; namely, information about certain “blind trusts” he claimed were

  holding the information the Court had ordered Craig to produce. Id. at 7-8, quoting ECF No. [166].




  3
   Plaintiffs later voluntarily limited the scope of this request to the time period up to Dave’s
  death in April 2013.
                                                   2
Case 9:18-cv-80176-BB Document 347 Entered on FLSD Docket 12/20/2019 Page 3 of 13



  In response, Craig produced sworn Declarations and a series of documents that were later proved

  to be forgeries.

          What ensued next was a three-day evidentiary hearing to determine the merits of Craig’s

  impossibility claim. Fact and expert witnesses were called. Indeed, Craig himself testified for

  nearly a full day.4

          Following that hearing, Judge Reinhart ruled. That ruling was reduced to writing the

  following day. Not only did Judge Reinhart determine Craig had failed to demonstrate it wasn’t

  possible for him to comply with the Court’s Order, Judge Reinhart found Craig “intentionally

  submitted fraudulent documents to the Court, obstructed a judicial proceeding, and gave perjurious

  testimony.” ECF No. [277] at 28. The Court correctly concluded that Craig’s conduct was

  “antithetical to the administration of justice.” Id.

          As part of the relief entered, Judge Reinhart ordered Craig to pay Plaintiffs’ attorney’s fees

  and costs associated with the discovery dispute. Id. at 16 (“an award of attorney’s fees is warranted

  against Dr. Wright, but not against his counsel.”)5; ECF No. [276], at 89:18-20 (“I will order that the

  plaintiffs are entitled to receive reasonable attorney's fees and expenses related to each of those

  motions.”).

          Plaintiffs were given 24 days to file their request for those fees and costs. Shortly after the

  Order was entered, and prior to the due date for the fees and costs request, the parties reached a

  tentative settlement of the case in its entirety. As a result, the parties moved to postpone certain

  deadlines, including the deadline for the fees and costs request.




  4
    Plaintiffs also took two depositions, one of Craig and one of Jonathan Warren, but didn’t request
  fees for either.
  5
    Plaintiffs have not sought fees from Craig’s counsel.
                                                     3
Case 9:18-cv-80176-BB Document 347 Entered on FLSD Docket 12/20/2019 Page 4 of 13



         The parties spent the next two months trying to finalize and document the settlement.

  Unfortunately, without notice, and for reasons previously disclosed, those efforts failed on or about

  October 30, 2019. On November 20, the new deadline set by the Court for the fee petition,

  Plaintiffs filed their request for fees and costs. Craig timely filed his objection to the request on

  December 9th. In that objection, Craig sets forth a laundry list of reasons Plaintiffs’ motion is

  allegedly “improper.” Each is addressed below.

      A. Plaintiffs motion should not be denied for failure to comply with Local Rule 7.3

         Craig argues that Plaintiffs’ motion should be denied in its entirety because Plaintiffs did

  not fully comply with Local Rule 7.3. But as described in detail below, Plaintiffs did not believe

  all of the requirements of L.R. 7.3 governed given the posture in which this motion arose, and

  specifically the timing of the Court’s order.

         The primary non-compliance with L.R. 7.3 Craig cites, namely failure to provide him with

  sufficient opportunity to review and object, arose out of this ambiguity, and not any willful conduct

  by Plaintiffs. Thus, the denial of the motion due to Plaintiffs failure to follow procedures that (i)

  they had a good faith basis to believe didn’t apply and that (ii) haven’t prejudiced Craig at all,

  would be a disproportionate and unfair outcome. This is true especially considering Craig’s gross

  misconduct, lies, and forgeries that have undeniably wasted Plaintiffs’ time and caused Plaintiffs

  great expense.

         Full compliance with the Rule simply wasn’t possible. Rule 7.3 requires service (but not filing)

  of a draft motion for fees “at least thirty (30) days prior to the deadline for filing any motion for

  attorneys’ fees.” L.R. 7.3(b). But, the Court ordered Plaintiffs to file their motion in 24 days –making

  compliance impossible.6 In support of the argument that compliance with 7.3(b) wasn’t required in this


  6
   And while Plaintiffs got extensions of time during settlement discussions, when Craig broke the
  settlement unexpectedly on October 30, it only left 21 days to file the motion.
                                                     4
Case 9:18-cv-80176-BB Document 347 Entered on FLSD Docket 12/20/2019 Page 5 of 13



  case, the paragraph itself says that if “a federal statute provides a deadline of fewer than sixty (60)

  days . . . the parties need not comply with this paragraph’s requirement.” Id. While the Court’s

  order isn’t a statute, the point remains the same; the rule is not intended to apply to fee motions,

  like Plaintiffs’ motion here, that have deadlines sooner than 60 days.

          Relatedly, Plaintiffs understood the Order to displace some of the pre-filing requirements

  of L.R. 7.3. Specifically, after Plaintiffs’ requested attorneys’ fees as part of a larger sanction, the

  Court order (1) awarded fees, (2) required the motion be filed before compliance with the local

  rules were possible, and (3) expressly stated that “a Response and Reply may be filed in

  accordance with the time frames in the Local Rules.” ECF No. [277], at 16, 28. The confluence

  of these three elements led Plaintiffs to believe, perhaps incorrectly, that the Court had displaced

  at least some of the pre-filing requirements of L.R. 7.3.

          On review of Craig’s brief and the local rules, Plaintiffs recognize it would have been better

  to comply with the provision of the rules that were possible to comply with. To that end, Plaintiffs

  will cure that non-compliance now:

          First, Craig points out that the motion was not verified. Consequently, Plaintiffs attach their

  corrected verified motion for fees and costs as Exhibit 1, and will file same contemporaneous with

  this filing.

          Second, Craig argues the motion was not shared thirty (30) days before it was due. As

  described above, that wasn’t possible. In any event, at the time this Reply and corrected motion is

  filed, Craig will have had Plaintiffs’ actual fee request for 30 days.

          Craig also argues that they cannot individually object to the entries because the invoices

  are heavily redacted. As explained below, however, the invoices redact time not being sought – so




                                                     5
Case 9:18-cv-80176-BB Document 347 Entered on FLSD Docket 12/20/2019 Page 6 of 13



  visibility into those time entries isn’t necessary. Plaintiffs are also correcting some inadvertent

  redactions regarding rates.

            Craig also argues that Plaintiffs’ fee request is improper because it fails to set forth the

  terms of the fee agreement. Plaintiffs state that their agreement with counsel involves a mixed

  hourly fee/contingent fee agreement, where 50% of counsel’s hourly rates are paid as invoiced (up

  to certain caps not applicable to the invoiced time), the other 50% of hourly rates being paid on

  collection of any recovery (after costs are reimbursed), and with any remaining recovery to be split

  between Plaintiffs and counsel pursuant to pre-determined percentages.7 In other words, in the

  event of a recovery, Plaintiffs are paying counsel the full hourly rate claimed, plus an additional

  contingency fee. This information is likewise in the corrected motion being filed.

            In sum, Plaintiffs had at least a good faith basis to believe full compliance with L.R. 7.3

  wasn’t required, any non-compliance with the rule has (i) now been cured, and (ii) didn’t cause

  Craig any prejudice. Denying the motion on this formalistic basis would be grossly unfair given

  that Plaintiffs have been undeniably “prejudiced in the amount of time and money and diversion

  that has been occasioned upon them.” ECF No. [276], at 87:16-17; Rosenbaum v. Becker &

  Poliakoff, P.A., No. 08-CV-81004, 2010 WL 11505517, at *4 (S.D. Fla. Apr. 13, 2010) (“[t]he

  district court enjoys wide discretion in applying and enforcing its own local rules”); McLeod,

  Alexander, Powel and Apffel, P.C. v. Quarles, 894 F.2d 1482, 1488 (5th Cir. 1990) (“[w]e

  recognize that district courts have considerable latitude in applying their own rules’’); Silberstein

  v. IRS, 16 F.3d 858, 860 (8th Cir.1994) (“the district court has considerable leeway in the

  application of its local rules”).




  7
      Plaintiffs needed to seek financing to prosecute this extraordinarily expensive litigation.


                                                      6
Case 9:18-cv-80176-BB Document 347 Entered on FLSD Docket 12/20/2019 Page 7 of 13



     B. Hourly Rates

         Craig next challenges some, but not all, of the hourly rates requested in the fee request.

  Specifically, Craig does not challenge Mr. Brenner’s $1050 hourly rate nor does he challenge Mr.

  Lagos’s $610 hourly rate. Instead, Craig argues that the rates charged by Messrs. Freedman ($900)

  and Roche ($690) are “egregiously excessive” for associates to have charged.

         As an initial matter, and by way of correction, for all time sought in the fee petition

  covering Mr. Freedman’s tenure at Boies Schiller Flexner LLP, he held the title of Counsel, not

  associate. Regardless, Craig’s objection, which relies primarily on two arguments, should not be

  accepted.

         First, Craig points to examples where other lawyers in this community have been awarded

  lower hourly fees. Of course, Courts make fee awards based on numerous factors, including based

  on expertise in highly technical areas (like bitcoin, blockchain, and cases with international

  components) risk factors in partial contingent cases (like this one), and the quality of lawyering

  being practiced. See Fla. Patient's Comp. Fund v. Rowe, 472 So. 2d 1145, 1150 (Fla. 1985),

  holding modified by Standard Guar. Ins. Co. v. Quanstrom, 555 So. 2d 828 (Fla. 1990) (providing

  factors to utilize when determining reasonable attorney fees which include consideration of

  whether the fee is fixed or contingent and the experience, reputation, and ability of the lawyers

  performing the services). Plaintiffs have full confidence that this Court can likewise determine the

  proper hourly rate for each of the attorneys who are part of the fee petition here. But the fact that

  a Court in a particular case decided to award a particular hourly rate to another attorney that was

  above or below the rates sought here is not relevant to whether the rates sought here are

  “egregiously excessive.” To the contrary, the rates sought by Messrs. Freedman and Roche are the




                                                   7
Case 9:18-cv-80176-BB Document 347 Entered on FLSD Docket 12/20/2019 Page 8 of 13



  actual rates they charged in this case (and while their rates were later raised, that increase isn’t

  included in the fee petition).8

           Craig’s second argument is even more unavailing. He points to the fact that Messrs.

  Freedman and Roche’s rates are higher now at their new firm. However, out of an abundance of

  caution, Plaintiffs have not sought these higher rates but have instead sought the lower rate they

  each were charging while at Boies Schiller Flexner LLP. In other words, any rate discrepancy

  inured to the benefit of Craig, not the Plaintiffs.

           Craig next complains that the hourly rates for Messrs. Freedman, Roche, and Brenner were

  improperly redacted from the Boies Schiller Flexner bills, “likely” because Messrs. Freedman and

  Roche were not being truthful about the rates they charged at Boies Schiller Flexner LLP. ECF

  No. [324] at 7. Plaintiffs would have hoped Craig’s counsel would have more respect and civility

  than to accuse Messrs. Freedman and Roche of intentionally making misrepresentations to the

  Court without any proof whatsoever. The redaction of their rates was a simple clerical mistake.

  Attached hereto as Exhibit 2 are the portions of the invoices showing the hourly rates. They are,

  of course, exactly what counsel represented them to be. These revised redactions will likewise be

  included in Plaintiffs’ corrected motion.

           Lastly, on the rate issue, Craig points to an affidavit submitted by a Boies Schiller lawyer

  from the Fort Lauderdale office in 2017 where he stated that his rate was $850. Similarly, Craig

  attaches an affidavit from a case in Texas where lawyers from the Los Angeles office of Boies

  Schiller sought rates lower than that sought by Mr. Freedman here. These data points do not show

  that Mr. Freedman or Mr. Roche are charging excessive rates. Instead, they demonstrate that

  different lawyers, cases, subject matters, and years call for different rates, and that rates are not



  8
      See discussion of fee arrangement, supra.
                                                        8
Case 9:18-cv-80176-BB Document 347 Entered on FLSD Docket 12/20/2019 Page 9 of 13



  automatically a function of title or years of experience. Here, the rates Plaintiffs are seeking are

  the rates they are being charged in this litigation.9

      C. Time Spent

          Craig next argues that the amount of time spent by Plaintiffs’ counsel is unreasonable.

  What Craig does not acknowledge is why there was so much time spent. What started out as routine

  written discovery requests ended up with multiple hearings, multiple briefs, retention of experts,

  and a three day evidentiary hearing. And all of that was necessary solely because Craig refused to

  comply with an Order, and then lied and submitted forged documents in support of his claim that

  compliance was impossible. To describe this chain of events as the mere “fil[ing] two

  motions…and prepar[ing] for and attend[ing] an evidentiary hearing that lasted 13 hours” is

  farcical. The issues presented have been complex and novel, and this matter has been vigorously

  litigated. Royal Bahamian Ass'n, Inc. v. QBE Ins. Corp., No. 10-21511-CIV, 2011 WL 13220459,

  at *7-*8 (S.D. Fla. May 18, 2011), report and recommendation adopted, No. 10-21511-CIV, 2011

  WL 13220497 (S.D. Fla. June 20, 2011) (citing Rowe factors and finding that hours billed were

  reasonable because the matter dealt with a novel area of law and involved hundreds of pages of

  filings).

          Craig’s specific examples of “excessive” billing fare no better. For example, Craig

  challenges Mr. Freedman’s time entries as not being “humanly possible” because he worked long

  hours on certain days. But for the time entries at the end of June, Craig fails to mention that those

  were the three days immediately leading up to the first day of the evidentiary hearing. It was at

  that hearing that most of the heavy lifting to expose Craig’s lies and forgeries occurred. Those




  9
   In fact, it may be less. In the event of a recovery, Plaintiffs will pay the full hourly rate plus a
  contingent percentage.
                                                     9
Case 9:18-cv-80176-BB Document 347 Entered on FLSD Docket 12/20/2019 Page 10 of 13



   days were indeed high billing days, where much sleep was sacrificed on the altar of preparation,

   but they were certainly justified given the work done, and the amount at stake. The other days

   complained about for Mr. Freedman were those immediately before and on the second day of the

   evidentiary hearing.

            Similarly, the alleged “excessive” time for Mr. Roche took place on the days immediately

   before the second day of the evidentiary hearing. At that hearing, Mr. Roche was responsible for

   preparing Plaintiffs’ expert to testify, and Mr. Roche prepared for and conducted the direct

   examination of the expert at the hearing.10

        D. Alleged Defects With Exhibit 1

            Craig next turns its attention to Exhibit 1 to Plaintiffs’ Motion, arguing that it should be

   “disregarded” because it “appears to misstate plaintiffs’ counsels’ actual billing entries.” Craig is

   wrong.

            First, Exhibit 1 was meant as an aid to help the Court distill the fees being sought by

   Plaintiffs. The actual billing invoices include time spent on other issues, and Plaintiffs are not

   seeking those fees. Because most of the time reflected on those invoices is not compensable under

   the current Order and is not being sought, the invoices are heavily redacted. Only time

   compensable under Judge Reinhart’s Order was placed on Exhibit 1. The exhibit has about 125

   total entries, spread out over a four month period for four different lawyers. Craig isolates a total

   of five entries for dispute.




   10
     Craig also challenges the costs for Dr. Edman as being not sufficiently broken out to detail the
   work done. Dr. Edman prepared for and was present at the courthouse for the June 28th evidentiary
   hearing. Since he was not reached that day, he prepared again for the August 5th hearing. There is
   no reason to question the reasonableness of his charges for this work.
                                                    10
Case 9:18-cv-80176-BB Document 347 Entered on FLSD Docket 12/20/2019 Page 11 of 13



             Craig points out that two entries for Mr. Brenner do not match the actual invoiced entries.

   As Craig’s own objections demonstrate, the reason for the discrepancy is that Exhibit 1 only

   includes time spent on matters related to the fee petitions, while the invoices include additional

   time. For example, the June 18 entry on the invoice shows that Mr. Brenner, in addition to time

   spent on issues compensable under Judge Reinhart’s Order, also spent time revising Plaintiffs’

   mediation statement.11 This latter time was not included in Exhibit 1 because it was not

   compensable pursuant to Judge Reinhart’s Order. The total time was also adjusted downward on

   Exhibit 1. The same explanation applies to the June 18 entries. In other words, Exhibits 1 and 2

   differ because Exhibit 1 only has time compensable under the Order.

             Craig makes the same complaints about two entries for Mr. Roche. Again, the

   discrepancies between the invoices and Exhibit 1 exist because only time compensable under

   Judge Reinhart’s Order is included in Exhibit 1.

             Lastly, Craig challenges a single entry from Mr. Freedman on Exhibit 1 (5/19/19) because

   it is “vague.” The entry, which describes time that took place 11 and 6 days after receiving Craig’s

   sworn and perjurious statements and forged documents, contains a typo: “attention to expelis

   [experts], bitcoin addresses, and other discovery issues; attention to motion practice.” The entry

   reflects coordination with experts, review of the arguments on bitcoin addresses, review of the

   documents produced, and motions filed on June 3.

         E. Request for Evidentiary Hearing

         Plaintiffs do not believe an evidentiary hearing is necessary to resolve the straightforward fee

   issue pending before it. Consequently, Plaintiffs request that Craig’s request for an evidentiary

   hearing be denied.



   11
        This should have been redacted, but was overlooked in the rush to get the motion on file.
                                                     11
Case 9:18-cv-80176-BB Document 347 Entered on FLSD Docket 12/20/2019 Page 12 of 13



                                               CONCLUSION

          Plaintiffs respectfully request the Court award reasonable attorneys’ fees and costs to

   Plaintiffs based on the record before it.



  Dated: December 20, 2019                       Respectfully submitted,

                                                 BOIES SCHILLER FLEXNER LLP

                                                 By:      /s/ Andrew S. Brenner
                                                       Andrew S. Brenner
                                                       Fla. Bar No: 978663
                                                       100 SE Second Street, Suite 2800
                                                       Miami, Florida 33131
                                                       Tel.:    (305) 539-8400
                                                       Email: abrenner@bsfllp.com

                                                       Attorneys for Plaintiffs
                                                       IRA KLEIMAN, as the personal representative
                                                       of the Estate of David Kleiman, and W&K
                                                       Info Defense Research, LLC

                                                 and

                                                 ROCHE FREEDMAN LLP

                                                 By:      /s/ Velvel (Devin) Freedman
                                                       Velvel (Devin) Freedman
                                                       Florida Bar No.: 99762
                                                       200 South Biscayne Blvd., Suite 5500
                                                       Miami, Florida 33131
                                                       Tel.:    (305) 357-3861
                                                       Email: vel@rochefreedman.com

                                                   Kyle W. Roche
                                                   Joes Delich
                                                   Admitted Pro Hac Vice
                                                   185 Wythe Avenue F2
                                                   Brooklyn, New York 11249
                                                   kyle@rochefreedman.com
                                                   Jdelich@rochefreedman.com




                                                   12
Case 9:18-cv-80176-BB Document 347 Entered on FLSD Docket 12/20/2019 Page 13 of 13



                                   CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on December 20, 2019, I electronically filed the foregoing

   document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document

   is being served this day on all counsel of record via transmission of Notices of Electronic Filing

   generated by CM/ECF.

                                                    /s/ Andrew S. Brenner
                                                        Andrew Brenner




                                                  13
